 In the Matter Of CORTLAND LINE COMPANY, INC.andUNITED STEEI.-WORIKERSOF AMERICA, C. I. O.CaseNo. 3-R-6.8SUPPLEMENTAL DECISIONANDDIRECTIONJanuary 10, 1944On October 14, 1943, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election in thisproceeding.'Pursuant to the Direction of Election, an election bysecret ballot was conducted on November 4, 1943, under the directionand supervision of the Regional Director for the Third Region (Buf-falo, New York).On November 16,1943, the Regional Director, actingpursuant to Article III, Section 10, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties his Election Report.As to the balloting and the results the Regional Director reportedas follows :Approximate number of eligible voters________________________540Total ballots cast____________________________________________471Total ballots challenged_____________________________________14Total void ballots___________________________________________2Total valid votes counted____________________________________455Votes cast for United Steelworkers of America_________________ 222Votes cast against United Steelworkers of America_____________ 233In view of the fact that the counting of the challenged ballots wasessential to determine the results of the election, the Regional Directorinvestigated the validity of the 14 challenged ballots and reported hisfindings and recommendations with respect to each of them.Four of these were cast by Edward Cherkas, F. Kearney, JohnButtino, and Michael Celeste who were challenged on the ground thatthey were part-time employees employed regularly elsewhere.TheRegional Director's investigation discloses that these persons areregularly employed part-time by the Company and spend from 15 to1 52 N. L.R. B. 1370.54 N. L.R. B., No. 68.567900-44-vol. 54-30449 450DECISIONS OF NATIONAL LABOR RELATIONS BOARD20 hours per week in production work similar in nature to the workperformed by other production and maintenance employees.Thereis no indication that these part-time employees work on any differentbasis than full-time employees as to rates of pay, duties,or otherconditions of employment.We find that the persons named aboveare properly included in the unit 2 and were,therefore,eligible tovote; their ballots are valid.The ballots of Delbert Wilsey, John Shirley,Charles Allen, andHarry Carlson were challenged for reason that, in addition to theproduction duties,they act as part-time guards.3It appears thatWilsey and Shirley spend approximately 6 hours per week, Allenspends approximately 12 hours per week, and Carlson spends ap-proximately 22 hours per week doing guardduty.However,Carlsonspends approximately 39 hours per week in production work and theother three employees each spend approximately 48 hours per weekin 'production work.Since it appears that these employees are en-gaged in full-time production work and consequently have interestsin common with the other production and maintenance employees,and since there is apparently no guard unit now represented in whichthey could be included,we find them eligible and direct that theirballots be opened and counted.The ballots of Agnes Cincotta,Sarah Covington,and Mary Petersonwere challenged by the agent of the Board because their names didnot appear on the eligibility list.The Regional Director's investi-gation reveals that these employees were employed in eligible cate-gories but were absent from employment on account of illness duringthe pay-roll period directed by the Board to be used to determineeligibility.These employees were, therefore,entitled, to vote, andwe shall direct that their ballots be opened and counted.The Company challenged the ballots of Helen Perfetti and FrancesStevens on the ground that they are supervisory employees.It ap-pears that these employees had been employed as full-time foreladiesduring the summer months of 1943 when the Company maintained athird.production shift.About the middle of September 1943, thethird shift was discontinued and these employees returned to theirformer duties as regular production employees.Although on oc-casion they act as substitute foreladies,since this assumption of super-visory,duties is casual and intermittent,'we are of the opinion thatPerfetti and Stevens are properly part of the production unit, andfor that reason,,their ballots are hereby declared valid.Since it appears-that the counting of the ballots found valid abovemay determine the, results of the election,we find it unnecessary toa SeeMatter of Wagner Folding Box Corporation,49 N. L. R. B. 346.Guards are excluded from the appropriate unit.4 SeeMatter of Chicago Bridge&Iron Company,53 N. L. it. B. 1374. CORTLAND LINE COMPANY, INC.451make any determination with regard to the ballot cast by MichaelCerio at this time.On November 21, 1943, United Steelworkers of America, affiliatedwith the C. I. 0., filed its objections to the Conduct of the Ballotand the Election Report.On December 11,1943, the Regional Di-rector issued a Report on Objections.We have considered the ob-jections and the Regional Director's Report thereon, and find thatthe objections raise no substantial or material issues with respect tothe conduct of the ballot.The objections are hereby overruled.DIRECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section.9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Sections 9 and 10, of Na-tional Labor Relations Board Rules and Regulations-Series 3, it isherebyDIRECrEu that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Cortland Line Company, Inc., Cortland, New York, the RegionalDirector for the Third Region shall, pursuant to the said Rules andRegulations and subject to Article4II, Section 10, of said Rules andRegulations, within ten (.10) days from the date of this Direction,open and count the challenged ballots of Edward Cherkas; F. Kear-ney, John Buttino, Michael Celeste, Delbert Wilsey, John Shirley,Charles Allen, Harry Carlson, Agnes Cincotta, Sarah Covington,Mary Peterson, Helen Perfetti, and Frances Stevens, and shall there-after prepare and cause to be served upon the parties a SupplementalElection Report embodying his findings therein and his recommenda-tions as to the result of the secret ballot.CHAIRMAN MILLIS took no part in the consideration of the aboveSupplemental Decision and Direction.